DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 5, line 2, "a first bore section" is unclear to how this relates to a first bore section of the first sleeve section cited in claim 1.
	Claim 6 is included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bello (7119274) in view of Cody et al. (7277614).
 	Bello discloses a communication system comprising a communication cable (500) having a housing (560) with a communication line (510) and a metal tube (550) therein, a free line end of the communication line and a free tube end of the metal tube extending from an open end of the housing (not shown).
 	Bello does not disclose a crimp sleeve including a first sleeve section having a first bore section defining a first inner diameter and a first aperture configured to receive the free line end of the communication line and the free tube end of the metal tube extending from the open end of the housing, wherein the first sleeve section is crimped to grip the housing; a second sleeve section having a second bore section defining a second inner diameter and a second aperture configured to receive the free tube end of the metal tube, wherein the free tube end passes out of the crimp sleeve via the second aperture where the second sleeve section is crimped to grip the metal tube; and an opening configured to allow the free line end of the communication line to pass out of the crimp sleeve (re claim 1).
 	
    PNG
    media_image1.png
    641
    1099
    media_image1.png
    Greyscale

 	Cody et al. discloses a communication system comprising a crimp sleeve including a first sleeve section having a first bore section defining a first inner diameter and a first aperture configured to receive the free line end of a communication line (68) and the free tube end of a tube (76) extending from the open end of the housing, wherein the first sleeve section is crimped to grip the housing; a second sleeve section having a second bore section defining a second inner diameter and a second aperture configured to receive the free tube end of the tube, wherein the free tube end passes out of the crimp sleeve via the second aperture where the second sleeve section is crimped to grip the tube; and an opening configured to allow the free line end of the communication line to pass out of the crimp sleeve.
 	It would have been obvious to one skilled in the art to use the crimp sleeve taught by Cody et al. with the communication cable of Bello such that the first sleeve section is crimped to grip the housing; the second aperture is configured to receive the free tube end of the metal tube (550); the free tube end passes out of the crimp sleeve via the second aperture; and the free line end of the communication line (510/520) passes out of the crimp sleeve, to provide a mid-span access location.  It is noted that since the modified system of Bello comprises structure and material as claimed, it can be used for a work string.
	Bello and Cody et al. also disclose that the opening is in a sidewall of the crimp sleeve (re claim 2); the sidewall is in the first sleeve section (re claim 3); the second inner diameter of the second sleeve section is less than the first inner diameter of the first sleeve section (re claim 4); the first sleeve section includes the first bore section having the first inner diameter and a second bore section having a third inner diameter less than the first inner diameter (re claim 5); the free line end of the communication line (510/520) is not mechanically affixed to the crimp sleeve when the first sleeve section is crimped to the housing and the second sleeve section is crimped to the free tube end (re claim 7); a third bore section located in the first sleeve section between the first bore section of the first sleeve section and the second bore of the second sleeve section, wherein the third bore section defines third inner diameter, wherein the third inner diameter is less than the first inner diameter, and wherein the second inner diameter is less than the third inner diameter (re claim 16).

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot in view of new ground of rejection.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847